Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 05/20/2020, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5-8, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20150344059. 

Consider claim 1. Kim discloses a control panel for a vehicle (input unit 110 for vehicle 100), comprising:
 at least one key (fig 3b button may include 310 portion which is touchscreen which senses touch) to which is assigned at least one function (see fig 1 keys 110L and 110R [0025 and 0035] function of input vary according to user manipulation and driving state of vehicle), said key being configured to move at least between an inactive position and an active position in which said function is activated (fig 3B (b) key pivots with respect to bars 324 and 328 note that there are two touch areas depicted by the volume + and volume - images); and 
a screen for displaying a current function of the key (see fig 3b display 310 [0050] or displayed in HUD or instrument cluster  300 [0097]); 
wherein the at least one function is automatically assigned to the key depending on a current parameter of the vehicle equipped with said control panel or on a current context-related parameter [0035-0037] function are dynamically assigned to buttons based on an event or state of vehicle. Also see

Kim does not disclose in the above-cited embodiment clickable key. However, in another embodiment Kim does suggest using clickable key (Kim discloses the buttons can operate like rocker buttons [0055] or like seesaw button[0060]. [0057] 329 maybe  buttons instead of touch sensor.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have reduced the size of the repositioned keyboard, as Kim suggests to modify the embodiment of the touchscreen key buttons because doing so enables the user to be able to tactilely feel the divided areas when the input unit is touched [0059].


Consider claim 2. Kim discloses the control panel of claim 1, wherein the current parameter of the vehicle is at least one of: 
a parameter related to vehicle operation comprising a status of a vehicle engine ([0025] [0084] speed information 
a parameter related to vehicle operation comprising an operating mode of the vehicle [0025] [0084] speed information fuel information;
a parameter related to operation of the vehicle [0025] [0084] speed information steering wheel information; 
a parameter related to a status of the vehicle ([0025] [0084] lamp information internal temperature information  internal humidity information ); or
 a parameter related to a position of a component of the vehicle (fig 8a closing windows that are open [0163-0165]).

Consider claim 3. Kim discloses the control panel of claim 1, wherein the current context-related parameter is at least one of or a combination of at least two of ambient light, a presence of an object of the vehicle, and reception of an incoming call or incoming message (fig 5B incoming call form MR lee fig 10A incoming call 1031).

Consider claim 5. Kim discloses the control panel of claim 1, wherein the function assigned to one key belongs to a list of functions which are pre-established (see fig 5-10 functions assigned to buttons 110L and 110R are a list of functions as shown in the figures )

Consider claim 6. Kim discloses the control panel of claim 5, wherein a set of functions assigned to the at least one clickable key of the control panel at a given moment is chosen from among several predetermined sets of functions, the set of functions corresponding to one vehicle parameter or context-related parameter [0025] [0035] [0084] functions assigned to the button are dynamically assigned according to user manipulation or vehicle state information.

Consider claim 7. Kim discloses the control panel of claim 1, wherein the screen is included in the key (see fig 2 310 display image)

Consider claim 8. Kim discloses the control panel of claim 1, wherein the screen is separate from the key ( displayed in HUD or instrument cluster  300 [0097]).

Consider claim 11. Kim discloses the control panel of claim 1, wherein the control panel comprises a single key on which are defined at least two separate areas, one function being assigned to each area; and wherein the single key further comprises a touch-sensitive surface for determining which area has been acted upon (see fig 3B (b) or (c) where key is divided into two regions up down or left and right [0051] 310 includes touchscreen)

Claim 13 is rejected for substantially similar reason to claim 1 and where the at least one sensor of a parameter of the vehicle equipped with said control panel [0025] [0035-0037][0084]; and a control unit capable of receiving data from the at least one sensor and accordingly assigning a function to at least one key of the control panel fig 4 processor 170 [0067].


Claim 14 is rejected for substantially similar reason to claim 1.

Consider claim 16. Kim discloses the vehicle of claim 14, wherein the control panel is located on a steering wheel of the vehicle, close to a driver's hands when in use ( fig 1 fig 2 buttons are on steering wheel )


2.	Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20150344059 in view of Boebinger et al. US 20150029106.

Consider claim 4. Kim discloses the control panel of claim 1, but does not disclose further comprising a control member for manually changing the current function(s) assigned to the key(s) regardless of the current vehicle parameter or context-related parameter.
Boebinger however discloses a control member for manually changing the current function(s) assigned to the key(s) regardless of the current vehicle parameter or context-related parameter ([0027] function list can be changed by a user in order to thereby assign user define functions to the different function keys 121. By means of the function list, the control unit 131 can assign the received triggering signal of the operated function key 121 to a function of the information and communication system).
Kim contains a "base" device/method of vehicle user input system with display.  Boebinger contains a "comparable" device/method of vehicle user input system with display that has been improved in the same way as the claimed invention.  The known "improvement" of Boebinger could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in a control member for manually changing the current function(s) assigned to the key(s) regardless of the current vehicle parameter or context-related parameter.  Furthermore, both Kim and Boebinger use and disclose similar functionality (i.e., reconfiguring functions mapped to input buttons on vehicle user interface device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Boebinger also provide the benefit of fast and comfortable user input with limited number of physical keys[0005 ] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention .

Consider claim 9. Kim discloses the control panel of claim 1, but does not disclose wherein the control panel includes several distinct keys individually and independently moveable between the inactive position and the active position.

Boebinger however discloses wherein the control panel includes several distinct keys individually and independently moveable between the inactive position and the active position. ([0027]  mechanical keys 121 see fig 1a where several keys are shown).

Kim contains a "base" device/method of vehicle user input system with display.  Boebinger contains a "comparable" device/method of vehicle user input system with display that has been improved in the same way as the claimed invention.  The known "improvement" of Boebinger could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in wherein the control panel includes several distinct keys individually and independently moveable between the inactive position and the active position. Furthermore, both Kim and Boebinger use and disclose similar functionality (i.e., reconfiguring functions mapped to input buttons on vehicle user interface device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Boebinger also provide the benefit of fast and comfortable user input with limited number of physical keys[0005 ] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention .

Consider claim 10. Kim discloses the control panel of claim 7, each key comprising a screen (see fig 2B 310);  wherein a group of several adjacent keys is assigned one and a same function, at a given moment, a single icon representing said function being displayed on a whole surface formed by the screens of the several adjacent keys, and said function is activated when any key of the several adjacent keys is moved to the active position (see fig 3B (b-c-d) adjacent keys have different buttons however (a) all buttons 329 are mapped to same function [0057] buttons 329) 

Kim does not disclose wherein the control panel includes several distinct keys individually and independently moveable between the inactive position and the active position, 

Boebinger however discloses wherein the control panel includes several distinct keys individually and independently moveable between the inactive position and the active position. ([0027]  mechanical keys 121 see fig 1a where several keys are shown).

Kim contains a "base" device/method of vehicle user input system with display.  Boebinger contains a "comparable" device/method of vehicle user input system with display that has been improved in the same way as the claimed invention.  The known "improvement" of Boebinger could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in wherein the control panel includes several distinct keys individually and independently moveable between the inactive position and the active position. Furthermore, both Kim and Boebinger use and disclose similar functionality (i.e., reconfiguring functions mapped to input buttons on vehicle user interface device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Boebinger also provide the benefit of fast and comfortable user input with limited number of physical keys[0005 ] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention .


3.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20150344059 in view of Pathak et al US 20100268426.

Consider claim 12. Kim discloses the control panel of claim 1, but does not disclose wherein the control panel further comprises a vibratory module configured to vibrate at least part of the control panel to allow a user to at least one of: feel a specific area of the control panel; or perform a specific action on the control panel.
Pathak however disclose  wherein the control panel further comprises a vibratory module configured to vibrate at least part of the control panel to allow a user to at least one of: feel a specific area of the control panel; or perform a specific action on the control panel.[0032] touchpad or touchscreen may incorporate tactile haptic response.
Kim contains a "base" device/method of vehicle user input system with display.  Pathak contains a "comparable" device/method of vehicle user input system with display that has been improved in the same way as the claimed invention.  The known "improvement" of Pathak could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in wherein the control panel further comprises a vibratory module configured to vibrate at least part of the control panel to allow a user to at least one of: feel a specific area of the control panel; or perform a specific action on the control panel. Furthermore, both Kim and Pathak use and disclose similar functionality (i.e., reconfiguring functions mapped to input buttons on vehicle user interface device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Pathak also provide the benefit of a user input system that allows interoperability between the user input shortcuts and aftermarket devices [0005 ] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention .


3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20150344059 in view of Drescher et al US 20150091874.

Consider claim 15. Kim discloses the vehicle of claim 14, but does not disclose wherein the control panel is located on the vehicle a dashboard of the vehicle.
Drescher however discloses wherein the control panel is located on the vehicle a dashboard of the vehicle (fig 1 reconfigurable buttons 16 on center console 12 [0024]).
Kim contains a "base" device/method of vehicle user input system with display.  Drescher contains a "comparable" device/method of vehicle user input system with display that has been improved in the same way as the claimed invention.  The known "improvement" of Drescher could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in wherein the control panel is located on the vehicle a dashboard of the vehicle. Furthermore, both Kim and Drescher use and disclose similar functionality (i.e., reconfiguring functions mapped to input buttons on vehicle user interface device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Drescher also provide the benefit of a user input system that allows interoperability between the user input shortcuts and aftermarket devices [0005 ] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention .




III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. US 9696542 discloses input device disposed on steering wheel of vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 05/13/2022Primary Examiner, Art Unit 2692